Citation Nr: 0707578	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
shoulders.  

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left hip

5.  Entitlement to service connection for arthritis of the 
knees.  

6.  Entitlement to an increased evaluation for degenerative 
disc disease and spondylosis of the lumbar spine, in excess 
of 10 percent from July 5, 2002 to March 3, 2006 and in 
excess of 40 percent from March 4, 2006.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1945 to May 1946 
and from January 1951 to September 1952.  He was a member of 
the National Guard from October 1953 until July 1979 and had 
various periods of active duty for training throughout this 
time period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a November 2006 rating decision, the RO increased the 
rating for degenerative disc disease and spondylosis of the 
lumbar spine under Code 5243 from 10 percent to 40 percent, 
effective from March 4, 2006.  As this does not constitute a 
full grant of the benefits sought, the issue remains on 
appeal.

The veteran's appeal originally included the issues of 
service connection for hearing loss and tinnitus.  Those 
issues were resolved in the veteran's favor in the April 2005 
Board decision and the November 2005 rating decision of the 
Appeals Management Center (AMC).  Therefore, these issues are 
not currently before the Board.  The veteran submitted a July 
2006 notice of disagreement in response to the noncompensable 
rating for bilateral hearing loss assigned by the AMC in 
November 2005.  As the notice of disagreement has not been 
developed further or adjudicated by the RO, it is referred to 
that office for the appropriate action.     
The veteran testified before the undersigned at a Travel 
Board hearing in August 2004.  A transcript of that hearing 
is associated with the claims folder.
 
The case returns to the Board following a remand to the RO in 
April 2005.   

The issue of entitlement to service connection for arthritis 
of the cervical spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any chronic shoulder, hip, or 
knee disorder in service or for many years thereafter, and no 
competent evidence of a nexus between any current arthritis 
of the shoulders, hips, or knees and the veteran's periods of 
active service, or the veteran's service-connected 
degenerative disc disease and spondylosis of the lumbar 
spine. 

2.  From July 5, 2002, the evidence shows subjective 
complaints of low back pain radiating up to the veteran's 
upper back, shoulder, and neck; and objective evidence of 
mildly limited range of motion of the lumbar spine; there was 
no objective indication of muscle spasm, weakness, 
tenderness, or neurological abnormality. 

3.  From March 4, 2006, the evidence reflects severe 
limitation of motion of the thoracolumbar spine with 
paraspinal tenderness, increased muscle fatigue, and pain, 
weakness, and decreased range of motion with repetition; 
there was no evidence of significant neurological 
manifestation or evidence of spasm or other symptoms.      


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the shoulders is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
2.  Service connection for arthritis of the right hip is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for arthritis of the left hip is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Service connection for arthritis of the knees is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease and spondylosis of the 
lumbar spine from July 5, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

6.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease and spondylosis of the 
lumbar spine from March 4, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Arthritis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran is currently diagnosed with osteoarthritis of the 
cervical spine with moderate functional impairment, 
osteoarthritic changes in the bilateral knees with mild to 
moderate functional impairment, and chronic intermittent 
shoulder pain with moderate functional impairment and 
arthritic changes of the acromioclavicular joints.  

The preponderance of the evidence is against service 
connection for arthritis of the shoulders, right hip, left 
hip, and knees, however. Id.  Specifically, there is no 
evidence of any chronic shoulder, knee, or hip disorder in 
service or for many years thereafter.  Although the veteran's 
service medical records document a February 1951 incident in 
which he suffered an abrasion after dropping a locker on his 
knee, August 1978 complaints of left shoulder and left leg 
pain, and a March 1978 finding of calcific bursitis in his 
left shoulder, there is nothing to indicate that these 
disorders were anything more than acute and transitory.  
Therefore, service connection may not be granted for a 
chronic disorder in service or for a disorder first seen in 
service with continuous post-service symptoms.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Similarly, to the 
extent the evidence may show current osteoarthritis, there is 
no evidence of arthritis of the shoulders, hips, or knees to 
a compensable degree within one year after the veteran's 
separation from service, such that the presumption of in-
service incurrence is not for application.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for arthritis 
of the shoulders, hips, and knees.  Such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Finally, there is no competent evidence of a nexus between 
the veteran's current shoulder, hip, and knee disorders and 
his periods of active service many years ago.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In July 2006, a VA certified registered nurse 
practitioner reviewed the veteran's claims file and opined 
that it is at least as likely as not that any current knee, 
hip, or shoulder arthritis is a result of the veteran's 
period of active service.  However, since this opinion was 
based upon the mere conjecture of a nurse practitioner and 
not countersigned by a doctor, a second opinion was secured 
from a VA orthopedic specialist.  The orthopedic specialist 
concluded that there is inadequate documentation to relate 
the veteran's shoulder, knee, and hip conditions to his 
service-connected low back condition.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds the opinion of 
the VA orthopedic specialist to be more probative than the 
opinion of the VA certified registered nurse practitioner. 

The veteran alleges that his service-connected degenerative 
disc disease and spondylosis of the lumbar spine are the 
cause of the arthritis in his shoulders, knees, and legs.  
Again, the veteran's personal opinion as to the etiology of 
his disorders is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Moreover, as discussed above, there is 
no competent evidence that would lend credence to or 
otherwise support the veteran's contentions.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (credibility of written 
statements may be evaluated by considering factors including 
consistency relative to other evidence).  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for arthritis of the 
shoulders, left hip, right hip, and knees.  38 U.S.C.A. § 
5107(b); there is no doubt to be resolve; and service 
connection is not warranted. 

Increased Evaluation for Degenerative Disc Disease
and Spondylosis of the Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's degenerative disc disease and spondylosis of 
the lumbar spine is rated as 10 percent disabling from July 
5, 2002 and as 40 percent disabling from March 4, 2006.  The 
RO originally rated the disability under Diagnostic Code 
(Code) 5293, intervertebral disc syndrome, but changed the 
diagnostic code to the amended Code 5243 when it reevaluated 
the condition in November 2005.  38 C.F.R. § 4.71a (2002); 
see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

During the pendancy of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The RO addressed both sets of amendments in previous 
statements of the case and rating decisions.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard, 4 Vet. App. at 392-94. 

The previous version of Code 5293 provides for a 20 percent 
rating for intervertebral disc syndrome that is moderate with 
recurring attacks.  A 40 percent rating is assigned when the 
disability is severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent is 
in order for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Code 5293 (in 
effect prior to Sept. 23, 2002).  

As amended, intervertebral disc syndrome is rated under Code 
5243.  38 C.F.R. § 4.71a (2006).  Under Code 5243, 
intervertebral disc syndrome can be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 20 
percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is awarded when 
there is unfavorable ankylosis of the entire cervical spine; 
or, when forward flexion of the thoracolumbar spine is 30 
degrees or less; or, when there is favorable ankylosis of the 
entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is in order.  Finally, a 100 percent rating is awarded 
for unfavorable ankylosis of the entire spine.   

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.   

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97. 

Initially, the Board finds that the initial 10 percent 
disability rating effective from July 5, 2002 must be 
continued.  At that time, the veteran described pain in the 
neck that radiated from his lower back up into the upper part 
of his back and shoulders and into the base of his skull.  
However, as reflected in the November 2002 VA examination 
report, the veteran's range of motion for the cervical spine 
was limited to 30 degrees flexion; 15 degrees extension; 20 
degrees lateral flexion, bilaterally; 25 degrees right 
rotation; and 40 degrees left rotation.  His range of motion 
for the lumbar spine was limited to 60 degrees flexion; 20 
degrees extension; 20 degrees lateral flexion, bilaterally; 
and 15 degrees rotation, bilaterally.  There was no objective 
indication of muscle spasm, weakness, tenderness, or 
neurological abnormality.  There was no indication of muscle 
abnormality or ankylosis.  Based on this evidence, the Board 
cannot conclude that the overall disability picture as of 
July 5, 2002 more closely approximated the moderate 
disability with recurring attacks required for a 20 percent 
rating under Code 5293.  38 C.F.R. § 4.7.  

Similarly, the Board finds that the 40 percent disability 
rating effective from March 4, 2006 must be also continued.  
At that time, the veteran described being bothered by his 
shoulders and cervical spine and also indicated that his 
thoracolumbar spine has been problematic, causing bilateral 
leg and knee pain as well as "deadness/tingling" in his 
fingers and leg.  As reflected in the March 2006 VA 
examination report, the veteran's range of motion for the 
cervical spine was limited to 20 degrees flexion; 25 degrees 
left lateral flexion; 20 degrees right lateral flexion; and 
60 degrees rotation, bilaterally.  His range of motion for 
the thoracolumbar spine was limited to 10 degrees flexion; 10 
degrees lateral flexion, bilaterally; 10 degrees left 
rotation; and 20 degrees right rotation.  The examiner noted 
the presence of paraspinal tenderness without palpation as 
well as cervical spinal tenderness with palpation.  The 
veteran also had increased muscle fatigue as well as pain, 
weakness, and a decreased range of motion by 10 degrees with 
repetition.  However, there continued to be no objective 
evidence of significant neurological manifestations or 
evidence of spasm or other symptoms.  There was no finding of 
ankylosis.          

Applying either the new or the old rating criteria for 
intervertebral disc syndrome for the time period from March 
4, 2006 to the present does not yield a higher evaluation 
than the 40 percent currently assigned.  Specifically, the 
overall disability picture does not approximate the 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, needed for a higher rating under the previous 
rating criteria.  When considering the disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence does not reflect sufficient limitation of 
motion or ankylosis of the thoracolumbar spine to warrant an 
increase.  Similarly, evaluation of the disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes offers no opportunity for an 
increase, as there is no evidence of incapacitating episodes 
sufficient for a rating greater than 40 percent.  38 C.F.R. § 
4.7.      

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96. Although the veteran reports that 
he has not worked since his discharge from the National Guard 
in July 1979, there is no evidence suggesting that the 
veteran was ever unable to secure or follow a substantially 
gainful occupation due to his service-connected conditions.  
The Board also notes that the veteran is now 79 years of age.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

In summary, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent from July 5, 2002 and against a disability rating 
in excess of 40 percent from March 4, 2006.  There is no 
doubt to be resolved, and increased ratings are not warranted 
for either period.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2002, March 2004, and February 2006, as well as in 
the February 2004 statement of the case and November 2006 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the February 2004 statement of the case and 
November 2006 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with general notice to submit evidence 
relevant to his claim by letter dated February 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendancy of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran provided such notice by 
letters dated April 2006 and November 2006, as well as in the 
November 2006 supplemental statement of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided private medical records, additional VA 
records, and lay evidence in the form of his own written 
statements and oral testimony.  By correspondence dated March 
2003 and March 2004, the veteran indicated that he has 
provided all the evidence he has in support of his claim.  As 
there is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.



ORDER

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the knees is denied.

An initial rating for degenerative disc disease and 
spondylosis of the lumbar spine in excess of 10 percent from 
July 5, 2002 is denied.

An initial rating for degenerative disc disease and 
spondylosis of the lumbar spine in excess of 40 percent from 
March 4, 2006 is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

In its April 2005 remand, the Board instructed the RO to 
arrange for the veteran to undergo a VA examination by a 
physician to determine the nature and etiology of any current 
knee, cervical spine, hip, and shoulder arthritis.  If any of 
these disorders were found to exist, the examiner was 
instructed to determine whether it was at least likely as not 
that any current knee, hip, cervical spine, or shoulder 
arthritis is related to the veteran's period of active 
service or caused or aggravated by his service-connected 
degenerative disc disease and spondylosis of the lumbar 
spine.  

Review of the claims folder reveals that the veteran 
underwent a VA spine examination in January March 2006.  At 
the end of the examination report, the examiner diagnosed the 
veteran with degenerative spondylolisthesis of the cervical 
spine and chronic strain of the cervical spine secondary to 
degenerative spondylolisthesis of the cervical spine, among 
other disorders.  However, this examiner did not opine as to 
the etiology of the condition.  In July 2006, the veteran's 
claims file was reviewed by a VA certified registered nurse 
practitioner, who opined that it was as least as likely as 
not that any current knee, hip, cervical spine, or shoulder 
arthritis is a result of the veteran's period of active 
service.  However, the RO dismissed this opinion as mere 
conjecture of an unqualified nurse practitioner and obtained 
a second opinion from a VA orthopedic specialist.  After 
reviewing the veteran's claims file, the VA specialist opined 
that there was inadequate documentation to relate the 
veteran's shoulder, knee, and hip conditions to his 
degenerative disc disease and spondylosis of the lumbar 
spine.  However, the orthopedic specialist was silent as to 
whether it was at least likely as not that the veteran's 
current cervical spine disorder was related to his period of 
active service or caused or aggravated by his service-
connected degenerative disc disease and spondylosis of the 
lumbar spine.   

Pursuant to Stegall, a remand is required in order to correct 
this deficiency.  In addition, the Board emphasizes that it 
is not permitted to adjudicate the appeal based on its own 
interpretation of the results from VA examination and 
subsequent testing.  The Board is prohibited from relying on 
its own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
specialist to review the veteran's 
claims folder, to include specifically 
service medical records (enclosed in a 
manila envelope in the claims folder), 
the report of the VA spine examination 
secured in March 2006, and the report 
of the November 2002 VA joints 
examination.  
    
Based on review of the claims folder, 
the examiner is to provide an opinion 
as to whether it is at least as likely 
as not that the veteran's current 
cervical spine disorder had its onset 
during the veteran's period of service.  
The examiner is to provide an opinion 
as to whether it is as likely as not 
that the veteran's current cervical 
spine disorder is caused or aggravated 
by his service-connected degenerative 
disc disease and spondylosis of the 
lumbar spine.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The physician should provide complete 
rationale for any opinion offered.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If 
the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


